DETAILED ACTION
This action is responsive to the communication filed on 
Claims 1-14 ae pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fadell et al (US Pub. No. 2015/0116107 herein after “Fadell”).


As per claim 1, and similarly claims 13 and 14 Fadell discloses a socializing support apparatus comprising:
a detector that detects presence of a visiting user, the visiting user being a user visiting a shared apparatus (Fadell, para[0005,0054,0059] a plurality of smart devices may include detecting visitor information; detect a person’s approach); and
a first controller that controls notification of first notification information, the notification being provided from a terminal apparatus to a terminal user if a notification condition is satisfied, the notification condition being detection of presence of the visiting user, the first notification information being information indicative of presence of the visiting user, the terminal user being a user of the terminal apparatus different from the visiting user (Fadell, para[0421] determines that the presence of a visitor has been initially detected…communicate the determined visitor presence to an appropriate system user).

As per claim 2, Fadell discloses the socializing support apparatus according to Claim 1, further comprising a user characteristic registerer that registers user characteristic information, the user characteristic information being information indicative of a characteristic of a user (Fadell, para[0070,0072, 0104,0117,0405] some or all occupants can register, individuals registered as guest), wherein the detector further detects information that enables identification of the visiting user (Fadell, para[0125,0348-0351,0415-0416] all of the network-connected smart devices are equipped with identification technology), and wherein the first notification information further includes the user characteristic information of the visiting user (Fadell, para[0421] communicate the determined visitor presence… suitable detected visitor information may be communicated). 

As per claim 3, Fadell discloses the socializing support apparatus according to Claim 1, further comprising a user characteristic registerer that registers user characteristic information, the user characteristic information being information indicative of a characteristic of a user (Fadell, para[0070,0072, 0104,0117,0405]), wherein the first controller controls notification of the first notification information that is provided from the terminal apparatus to the terminal user if a notification condition is satisfied, the notification condition being that an industry type indicated by the user characteristic information of the visiting user does not match an industry type indicated by the user characteristic information of the terminal user (Fadell, para[0438,0471,0496] when a specific visitor is identified…any smart device functionality may be adjusted).

As per claim 4, Fadell discloses the socializing support apparatus according to Claim 1, further comprising: a user characteristic registerer that registers user characteristic information, the user characteristic information being information indicative of a characteristic of a user (Fadell, para[0070,0072, 0104,0117,0405]); and a desired characteristic registerer that registers desired characteristic information, the desired characteristic information being information indicative of a characteristic for which a user desires socializing,
wherein the first controller controls notification of the first notification information that is provided from the terminal apparatus to the terminal user if a desire-to-socialize notification condition is satisfied, the desire-to-socialize notification condition being a notification condition based on the user characteristic information of the visiting user and the desired characteristic information of the terminal user (Fadell, para[0438,0496]).


As per claim 6, Fadell discloses the socializing support apparatus according to Claim 2, wherein the characteristic includes at least one of a user's industry type, a user's job type, and a user's specialty field (Fadell, para[0162] demographic information) see also 2013/0185368.

As per claim 8, Fadell disclose the socializing support apparatus according to Claim 1, further comprising a new information acquirer that acquires new information available for the visiting user, wherein the first notification information further includes the new information available for the visiting user (Fadell, para[0359-0360,0424] update system information).

As per claim 9, Fadell discloses the socializing support apparatus according to Claim 1, further comprising: an operation accepting part that accepts an operation made on the terminal apparatus with which the notification is provided; a second controller that controls a second notification, the second notification being a notification of response information responsive to the operation, the second notification being provided to the visiting user from the shared apparatus or from a portable terminal apparatus of the visiting user (Fadell, para[0357-0358] the user may communicate in any suitable way a response back to the environment…effective communication between the user and the deliverer; providing the visitor with feedback…).

As per claim 10, Fadell discloses the socializing support apparatus according to Claim 9, wherein the operation includes at least one of an operation made to provide, as the response information, information indicative of an intention to go to the shared apparatus right now, and an operation made to provide, as the response information, information indicative of an intention not to go to the shared apparatus right now but indicative of a desire to talk to the visiting user (Fadell, para[0357-0358] will interface with the deliverer locally; will interface remotely via one or more devices).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell and further in view of Nordstrom et al (US Pub. No. 2013/0185368 herein after “Nordstrom”).

As per claim 5, Fadell does not disclose the socializing support apparatus according to Claim 4, further comprising a frequency setting registerer that registers a notification frequency setting for each characteristic indicated by the desired characteristic information of a user, wherein the notification condition further includes a condition that a determination not to provide notification is not made based on the notification frequency setting.
However, Nordstrom discloses a frequency setting registerer that registers a notification frequency setting for each characteristic indicated by the desired characteristic information of a user, wherein the notification condition further includes a condition that a determination not to provide notification is not made based on the notification frequency setting (Nordstrom, para[0046]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nordstrom’s teaching of Methods for Establishing Communications Between Mobile Device User’s into Fadell’s teaching of Initially Detecting a Visitor at a Smart-Home because one of the ordinary skill in the art would have been motivated to provide active features for users to meet each other.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell and further in view of Marcinkowski et al (US Pub. No. 2019/0238355 herein after “Marcinkowski”).

As per claim 7, Fadell does not disclose the socializing support apparatus according to Claim 2, wherein the user characteristic registerer registers user characteristic information extracted from user's schedule information or user's various history information.
However, Marcinkowski disclose wherein the user characteristic registerer registers user characteristic information extracted from user's schedule information or user's various history information (Marcinkowski, para[0046,0085]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Marcinkowski’s teaching of a Modular Intelligent Door and Frame into Fadell’s teaching of Initially Detecting a Visitor at a Smart-Home because one of the ordinary skill in the art would have been motivated to automatically determine parameters of a routine based on a user’s schedule.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell and further in view of Andy K. F. Kaoh (US Pub. No. 2019/0057591 herein after “Kaoh”).

As per claim 11, Fadell does not disclose the socializing support apparatus according to Claim 1, wherein the first notification information is provided by showing a display that continues only for a period of time during which the visiting user is present.
However, Kaoh discloses wherein the first notification information is provided by showing a display that continues only for a period of time during which the visiting user is present.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kaoh’s teaching of an Emergency Message Alert System into Fadell’s teaching of Initially Detecting a Visitor at a Smart-Home because one of the ordinary skill in the art would have been motivated to provide a device for alerting people of a detected event. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448